Exhibit 10.53

 

GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT (this “Guaranty”), made as of June 28, 2006, by VORNADO
REALTY TRUST, a real estate investment trust organized and existing under the
laws of the State of Maryland, having an address at 888 Seventh Avenue, New
York, New York 10019 (“Guarantor”), for the benefit of JPMORGAN CHASE BANK, N.A.
(the “Administrative Agent”), as agent for the Banks (the “Banks”) that are from
time to time parties to that certain Revolving Credit Agreement (the “Credit
Agreement”), dated as of June 28, 2006 among Vornado Realty, L.P. (the
“Borrower”), Guarantor, the banks signatory thereto, the Administrative Agent,
Bank of America, N.A. and Citicorp North America, Inc., as Syndication Agents
and Deutsche Bank Trust Company Americas, LaSalle Bank National Association and
UBS Loan Finance LLC, as Documentation Agents.

 

W I T N E S S E T H:

 

WHEREAS, the Banks have agreed to make loans and otherwise extend credit to
Borrower in the aggregate principal amount not to exceed One Billion Dollars
($1,000,000,000) or, in the event that Borrower exercises its rights pursuant to
Section 2.16(c) of the Credit Agreement, One Billion Two Hundred Fifty Million
Dollars ($1,250,000,000) (hereinafter collectively referred to as the “Loans”);

 

WHEREAS, the Loans are and will be evidenced by (i) certain promissory notes of
Borrower made to each of the Banks, (ii) a promissory note of Borrower made to
the Administrative Agent, (iii) certain letters of credit, and (iv) certain
promissory notes of Borrower made to each of the Designated Lenders, in each
case in accordance with the terms of the Credit Agreement (collectively, the
“Notes”);

 

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

WHEREAS, Guarantor is the sole general partner of Borrower; and

 

WHEREAS, as a condition to the execution and delivery of the Loan Documents, the
Banks have required that Guarantor execute and deliver this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans by the Banks to Borrower, and in order to induce
the Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lead Arrangers and Bookrunners, and the Banks to enter into the Credit Agreement
and the other Loan Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees as follows:

 

1

 

--------------------------------------------------------------------------------





1.     Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Notes and the Credit Agreement and
the other Loan Documents, including in the event that the Borrower exercises its
rights under the Credit Agreement to increase the Total Loan Commitment, for
principal and/or interest as well as any and all other amounts due thereunder,
including, without limitation, all indemnity obligations of Borrower thereunder,
and any and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent and/or the Banks in enforcing their rights under this Guaranty (all of the
foregoing obligations being the “Guaranteed Obligations”).

 

2.                                        It is agreed that the obligations of
Guarantor hereunder are primary and this Guaranty shall be enforceable against
Guarantor and its successors and assigns without the necessity for any suit or
proceeding of any kind or nature whatsoever brought by the Administrative Agent
or any of the Banks against Borrower or its respective successors or assigns or
any other party or against any security for the payment and performance of the
Guaranteed Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to, or consent of, which Guarantor might otherwise be entitled
(including, without limitation, diligence, presentment, notice of maturity,
extension of time, or change in the nature or form of the Guaranteed
Obligations, acceptance of security, release of security, Borrower or any other
obligor in respect of the Guaranteed Obligations, imposition or agreement
arrived at as to the amount of or the terms of the Guaranteed Obligations,
notice of any adverse change in Borrower’s financial condition and any other
fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of, or the failure to assert by, the Administrative Agent or any
of the Banks against Borrower or its respective successors or assigns, or any of
the rights or remedies reserved to the Administrative Agent or any of the Banks
pursuant to the provisions of the Loan Documents. Guarantor agrees that any
notice or directive given at any time to the Administrative Agent or any of the
Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer. Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would not extend credit to the Borrower.

 

2

 

--------------------------------------------------------------------------------





3.                                        Guarantor waives, and covenants and
agrees, that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any and all appraisal,
valuation, stay, extension, marshaling-of-assets or redemption laws, or right of
homestead or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by Guarantor of its
obligations under, or the enforcement by the Administrative Agent or any of the
Banks of, this Guaranty. Guarantor further covenants and agrees not to set up or
claim any defense, counterclaim, offset, setoff or other objection of any kind
to any action, suit or proceeding at law, in equity or otherwise, or to any
demand or claim that may be instituted or made by the Administrative Agent or
any of the Banks other than the defense of the actual timely payment and
performance by Borrower of the Guaranteed Obligations; provided, however, that
the foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

 

4.                                        The provisions of this Guaranty are
for the benefit of the Administrative Agent and the Banks and their successors
and permitted assigns, and nothing herein contained shall impair as between
Borrower and the Administrative Agent and the Banks the obligations of Borrower
under the Loan Documents.

 

5.                                        This Guaranty shall be a continuing,
unconditional, irrevocable and absolute guaranty and the liability of Guarantor
hereunder shall in no way be terminated, affected, modified, impaired or
diminished by reason of the happening, from time to time, of any of the
following, all without notice or the further consent of Guarantor:

 

(a)                        any assignment, amendment, modification or waiver of
or change in any of the terms, covenants, conditions or provisions of any of the
Guaranteed Obligations or the Loan Documents or the invalidity or
unenforceability of any of the foregoing;

 

(b)                        any extension of time that may be granted by the
Administrative Agent and/or the Banks to Borrower, any guarantor, or their
respective successors or assigns, heirs, executors, administrators or personal
representatives;

 

(c)                        any action which the Administrative Agent or any of
the Banks may take or fail to take under or in respect of any of the Loan
Documents or by reason of any waiver of, or failure to enforce any of the
rights, remedies, powers or privileges available to the Administrative Agent
under this Guaranty or available to the Administrative Agent or any of the Banks
at law, in equity or otherwise, or any action on the part of the Administrative
Agent or any of the Banks granting indulgence or extension in any form
whatsoever;

 

3

 

--------------------------------------------------------------------------------





 

(d)                        any sale, exchange, release, or other disposition of
any property pledged, mortgaged or conveyed, or any property in which the
Administrative Agent and/or the Banks have been granted a lien or security
interest to secure any indebtedness of Borrower to the Administrative Agent
and/or the Banks or any failure to perfect, or any impairment of any such lien
or security interest;

 

(e)                        any release of any person or entity who may be liable
in any manner for the payment and collection of any amounts owed by Borrower to
the Administrative Agent and/or the Banks;

 

(f)                         the application of any sums by whomsoever paid or
however realized to any amounts owing by Borrower to the Administrative Agent
and/or the Banks under the Loan Documents in such manner as the Administrative
Agent shall determine in its sole discretion;

 

(g)                        Borrower’s or Guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of Borrower’s or Guarantor’s
assets, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment, or the commencement of
other similar proceedings affecting Borrower or Guarantor or any of the assets
of any of them, including, without limitation, (i) the release or discharge of
Borrower or any guarantor from the payment and performance of their respective
obligations under any of the Loan Documents by operation of law, or (ii) the
impairment, limitation or modification of the liability of Borrower or any
guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or any guarantor’s liability under
this Guaranty, resulting from the operation of any present or future provisions
of the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or

 

(h)                        any improper disposition by Borrower of the proceeds
of the Loans, it being acknowledged by Guarantor that the Administrative Agent
or any Bank shall be entitled to honor any request made by Borrower for a
disbursement of such proceeds and that neither the Administrative Agent nor any
Bank shall have any obligation to see to the proper disposition by Borrower of
such proceeds.

 

4

 

--------------------------------------------------------------------------------





6.                                        Guarantor agrees that if at any time
all or any part of any payment at any time received by the Administrative Agent
from Borrower under the Loan Documents or Guarantor under or with respect to
this Guaranty is or must be rescinded or returned by the Administrative Agent or
any Bank for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Borrower or Guarantor), the
Guaranteed Obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and Guarantor’s obligations hereunder shall
continue to be effective or reinstated, as the case may be, as to such payment,
as though such previous payment had never been made.

 

7.                                        Until this Guaranty is terminated
pursuant to the terms hereof, Guarantor (i) shall have no right of subrogation
against Borrower by reason of any payments or acts of performance by Guarantor
in compliance with the obligations of Guarantor hereunder, (ii) waives any right
to enforce any remedy which Guarantor now or hereafter shall have against
Borrower by reason of any one or more payments or acts of performance in
compliance with the obligations of Guarantor hereunder and (iii) from and after
an Event of Default, subordinates any liability or indebtedness of Borrower now
or hereafter held by Guarantor or any affiliate of Guarantor to the obligations
of Borrower under the Loan Documents. The foregoing, however, shall not be
deemed in any way to limit any rights that Guarantor may have pursuant to the
Agreement of Limited Partnership of Borrower or which it may have at law or in
equity with respect to any other partners of Borrower.

 

8.                                        Guarantor represents and warrants to
the Administrative Agent and the Banks with the knowledge that the
Administrative Agent and the Banks are relying upon the same, as follows:

 

(a)                        as of the date hereof, Guarantor is the sole general
partner of Borrower;

 

(b)                        based upon such relationships, Guarantor has
determined that it is in its best interests to enter into this Guaranty;

 

(c)                        this Guaranty is necessary and convenient to the
conduct, promotion and attainment of Guarantor’s business, and is in furtherance
of Guarantor’s business purposes; and

 

(d)                        the benefits to be derived by Guarantor from
Borrower’s access to funds made possible by the Loan Documents are at least
equal to the obligations undertaken pursuant to this Guaranty.

 

9.                                        Guarantor and Administrative Agent
each acknowledge and agree that this Guaranty is a guarantee of payment and
performance and not of collection and enforcement in respect of any obligations
which may accrue to the Administrative Agent and/or the Banks from Borrower
under the provisions of any Loan Document.

 

5

 

--------------------------------------------------------------------------------





10.                                      Subject to the terms and conditions of
the Credit Agreement, and in conjunction with an assignment of its Loans, any
Bank may assign any or all of its rights under this Guaranty. In the event of
any such assignment, the Administrative Agent shall give Guarantor prompt notice
of same. If any Bank elects to sell any or all of the Loans or participations in
the Loans and the Loan Documents, including this Guaranty, such Bank may forward
to each purchaser and prospective purchaser all documents and information
relating to this Guaranty or to Guarantor, whether furnished by Borrower or
Guarantor or otherwise, subject to the terms and conditions of the Credit
Agreement.

 

11.                                      Guarantor agrees, upon the written
request of the Administrative Agent, to execute and deliver to the
Administrative Agent, from time to time, any modification or amendment hereto or
any additional instruments or documents reasonably considered necessary by the
Administrative Agent or its counsel to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms, provided, that any such
modification, amendment, additional instrument or document shall not increase
Guarantor’s obligations or diminish its rights hereunder and shall be reasonably
satisfactory as to form to Guarantor and to Guarantor’s counsel.

 

12.                                      The representations and warranties of
Guarantor set forth in this Guaranty shall survive until this Guaranty shall
terminate in accordance with the terms hereof.

 

13.                                      This Guaranty, together with the Credit
Agreement, contains the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements relating to such
subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent.

 

14.                                      If all or any portion of any provision
contained in this Guaranty shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, such provision or portion thereof
shall be deemed stricken and severed from this Guaranty and the remaining
provisions and portions thereof shall continue in full force and effect.

 

15.                                      This Guaranty may be executed in
counterparts which together shall constitute the same instrument.

 

16.                                      All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be addressed to such party at the address set forth below or to such
other address as may be identified by any party in a written notice to the
others:

 

6

 

--------------------------------------------------------------------------------



 

 

 

If to Guarantor

Vornado Realty Trust

 

210 Route 4 East

 

Paramus, New Jersey 07652-0910

 

Attn: Chief Financial Officer

 

Telephone: (201) 587-1000

 

Telecopy: (210) 587-0600

 

 

 

 

 

With Copies of

Sullivan & Cromwell LLP

Notices to Guarantor to:

125 Broad Street

 

New York, New York 10004

 

Attn: William G. Farrar, Esq

 

Telephone: (212) 558-4000

 

Telecopy: (212) 558-3588

 

and

 

 

 

 

Vornado Realty Trust

 

888 Seventh Avenue

 

New York, NY 10019

 

Attn: Executive Vice President -
Capital Markets and Senior Vice
President - Corporation Counsel

 

Telephone: (212) 894-7000

 

Telecopy: (212) 894-7073

 

 

 

 

 

If to the

JPMorgan Chase Bank, N.A.

Notices to Guarantor to:

270 Park Avenue, Fourth Floor

Administrative Agent:

New York, New York 10017

 

Attn: Marc Costantino

 

Telephone: (212) 622-8167

 

Telecopy: (212) 534-0574

 

 

 

 

 

With Copies to:

JPMorgan Chase Bank, N.A.

 

1111 Fannin, Eighth Floor

 

Houston, Texas 77002

 

Attn: Loan and Agency Services

 

Telephone: (713) 750-2736

 

Telecopy: (713) 750-2732

 



7

 

--------------------------------------------------------------------------------



 

 

 

With Copies of

Skadden, Arps, Slate, Meagher & Flom LLP

Notices to

4 Times Square

Administrative Agent:

New York, New York 10036

 

Attn: Loan and Agency Services

 

Attn: Martha Feltenstein, Esq.

 

Telecopy: (713) 750-2732

 

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, the Banking Day after such communication is deposited with
such carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

 

17.                                      Any acknowledgment or new promise,
whether by payment of principal or interest or otherwise by Borrower or
Guarantor, with respect to the Guaranteed Obligations shall, if the statute of
limitations in favor of Guarantor against the Administrative Agent and the Banks
shall have commenced to run, toll the running of such statute of limitations,
and if the period of such statute of limitations shall have expired, prevent the
operation of such statute of limitations.

 

18.                                      This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
provided that the Guarantor may not assign or transfer or delegate any of its
rights or obligations hereunder without the prior written consent of all of the
Banks (and any attempt at such assignment, transfer or delegation without such
consent shall be null and void).

 

19.                                      The failure of the Administrative Agent
to enforce any right or remedy hereunder, or promptly to enforce any such right
or remedy, shall not constitute a waiver thereof, nor give rise to any estoppel
against the Administrative Agent or any Bank, nor excuse Guarantor from its
obligations hereunder. Any waiver of any such right or remedy to be enforceable
against the Administrative Agent and the Banks must be expressly set forth in a
writing signed by the Administrative Agent (acting with the requisite consent of
the Banks as provided in the Credit Agent).

 

8

 

--------------------------------------------------------------------------------





(a)                                                      THIS GUARANTY AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                                      Any legal action or
proceeding with respect to this Guaranty and any action for enforcement of any
judgment in respect thereof may be brought in the courts of the State of New
York or of the United States of America for the Southern District of New York,
and, by execution and delivery of this Guaranty, the Guarantor hereby accepts
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. The Guarantor irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the
Guarantor at its address for notices set forth herein. The Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Guarantor in any
other jurisdiction.

 

(c)                                                      GUARANTOR HEREBY WAIVES
ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON
OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE
WAIVER OF A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND
THE BANKS TO ACCEPT THIS GUARANTY AND THAT THE LOANS MADE BY THE BANKS ARE MADE
IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT
SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

 

(d)                                                      Guarantor does hereby
further covenant and agree to and with the Administrative Agent that Guarantor
may be joined in any action against Borrower in connection with the Loan
Documents and that recovery may be had against Guarantor in such action or in
any independent action against Guarantor (with respect to the Guaranteed
Obligations), without the Administrative Agent or any Bank first pursuing or
exhausting any remedy or claim against Borrower or its successors or assigns.
Guarantor also agrees that, in an action brought with respect to the Guaranteed
Obligations in any jurisdiction, it shall be conclusively bound by the judgment
in any such action by the Administrative Agent and/or the Banks (wherever
brought) against Borrower or its successors or assigns, as if Guarantor were a
party to such action, even though Guarantor was not joined as a party in such
action.

 

9

 

--------------------------------------------------------------------------------





(e)                                                      Guarantor agrees to pay
all reasonable expenses (including, without limitation, attorneys’ fees and
disbursements) which may be incurred by the Administrative Agent or the Banks in
connection with the enforcement of their rights under this Guaranty, whether or
not suit is initiated.

 

20.                                      Notwithstanding anything to the
contrary contained herein, this Guaranty shall terminate and be of no further
force or effect upon the full and indefeasible performance and payment of the
Guaranteed Obligations hereunder. Upon termination of this Guaranty in
accordance with the terms of this Guaranty, the Administrative Agent promptly
shall deliver to Guarantor such documents as Guarantor or Guarantor’s counsel
reasonably may request in order to evidence such termination.

 

21.                                      All of the Administrative Agent’s and
the Banks’ rights and remedies under each of the Loan Documents or under this
Guaranty are intended to be distinct, separate and cumulative and no such right
or remedy therein or herein mentioned is intended to be in exclusion of or a
waiver of any other right or remedy available to the Administrative Agent or any
Bank.

 

10

 

--------------------------------------------------------------------------------





22.                                      The Guarantor shall not use any assets
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Internal Revenue Code
(the “Code”) to repay or secure the Loans, the Notes, the Credit Agreement, the
Guaranteed Obligations or this Guaranty. The Guarantor shall not assign, sell,
pledge, encumber, transfer, hypothecate or otherwise dispose of any of its
rights or interests (direct or indirect) in Borrower, or attempt to do any of
the foregoing or suffer any of the foregoing, or permit any party with a direct
or indirect interest or right in Borrower to do any of the foregoing, if such
action would cause the Notes, the Loans, the Credit Agreement, the Guaranteed
Obligations, this Guaranty, or any of the Loan Documents or the exercise of any
of the Administrative Agent’s or any Bank’s rights in connection therewith, to
constitute a prohibited transaction under ERISA or the Code (unless the
Guarantor furnishes to the Administrative Agent a legal opinion satisfactory to
the Administrative Agent that the transaction is exempt from the prohibited
transaction provisions of ERISA and the Code (and for this purpose, the
Administrative Agent and the Banks, by accepting the benefits of this Guaranty,
hereby agree to supply Guarantor all relevant non-confidential, factual
information reasonably necessary to such legal opinion and reasonably requested
by Guarantor) or would otherwise result in the Administrative Agent or any of
the Banks being deemed in violation of Section 404 or Section 406 of ERISA or
Section 4975 of the Code or would otherwise result in the Administrative Agent
or any of the Banks being a fiduciary or party in interest under ERISA or a
“disqualified person” as defined in Section 4975(e)(2) of the Code with respect
to an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code. The Guarantor shall
indemnify and hold free and harmless each of the Administrative Agent and the
Banks from and against all loss, costs (including attorneys’ fees and expenses),
expenses, taxes and damages (including consequential damages) that each of the
Administrative Agent and the Banks may suffer by reason of the investigation,
defense and settlement of claims arising out of, and in obtaining, any
prohibited transaction exemption under ERISA necessary in Administrative Agent’s
or any Bank’s reasonable judgment by reason of a breach of the foregoing
provisions by Guarantor. The foregoing indemnities shall survive the repayment
of the Loans and the Notes.

 

[SIGNATURE PAGE FOLLOWS]

 

11

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

 

 

GUARANTOR:
VORNADO REALTY TRUST

By:



 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:



 

Name:

 

Title:

 

 

12

 

--------------------------------------------------------------------------------





ACKNOWLEDGMENT FOR GUARANTOR

 

STATE OF NEW YORK

)

 

) SS.

COUNTY OF NEW YORK

)

 

 

On June __, 2006, before me personally came _______________, to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that [s]he is _____________ of Vornado Realty Trust, and
that [s]he executed the foregoing instrument in the organization’s name, and
that [s]he had authority to sign the same, and [s]he acknowledged to me that
[s]he executed the same as the act and deed of said organization for the uses
and purposes therein mentioned.

 

[Seal]

 

_______________________________

Notary Public

 

 

13

 

 